Title: From James Madison to Nathan Sanford, 21 March 1806 (Abstract)
From: Madison, James
To: Sanford, Nathan


                    § To Nathan Sanford. 21 March 1806, Department of State. “The examinations of the parties concerned in fitting out the Leander having been laid before the Attorney General, I enclose a copy of a letter containing his observations upon the case, which may prove of use in the sequel of the prosecution. Considering the serious nature of the offence and the standing in society of some of the accused, the President authorizes you to retain as an assistant any able counsel you may approve.”
                